Citation Nr: 0416947	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  01-09 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for service-connected bilateral sensorineural 
hearing loss.
 

ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, among other things, denied a 
compensable evaluation for bilateral sensorineural hearing 
loss.  Appeal was perfected only with respect to this issue.
The veteran affirmatively waived his right to a personal 
hearing before a Veterans Law Judge of the Board.

The Board acknowledges the veteran's January 2003 personal 
statement.  Therein, the veteran apparently has petitioned 
for an earlier effective date with respect to the grant of 
service connection for tinnitus for the purposes of 
disability compensation.  (The August 2000 rating decision 
granted service connection for tinnitus, and assigned a 10 
percent disability rating therefor, effective on September 
10, 1999.)  While tinnitus and sensorineural hearing loss may 
both result in impaired hearing acuity, they are separate and 
distinct issues for the purposes of VA disability 
compensation.  As appeal to the Board has been perfected only 
with respect to the bilateral hearing impairment claim, the 
Board cannot now address what appears to be a new earlier 
effective date claim.  This issue must be referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran has Level I hearing bilaterally in accordance 
with Table VI, 38 C.F.R. § 4.85, which corresponds to a 
noncompensable rating under 38 C.F.R. § 4.85, Table VII 
(Diagnostic Code 6100) (2003).

2.  The veteran is qualified for 38 C.F.R. § 4.86(b) 
consideration for exceptional hearing impairment in the left 
ear.  However, under 38 C.F.R. § 4.86(b), he has Level V 
hearing in the left ear, which, with Level I hearing in the 
right ear, corresponds to a noncompensable rating under 
38 C.F.R. § 4.85, Table VII (Diagnostic Code 6100) (2003).
   

CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
bilateral sensorineural hearing loss are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Tables VI, 
VIa, and VII (Diagnostic Code 6100), and § 4.86 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, as is the case here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to decide a claim before the expiration of the one-year 
period provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the U. S. Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102; 5103 (West 2002).  There is no issue in 
this case as to providing an appropriate application form, or 
as to the completeness of the application.  In letters dated 
in March 2003 and March 2004, the RO advised the veteran of 
his and VA's respective responsibilities in developing the 
claim, what specific evidence and information are required to 
establish entitlement to disability compensation benefits for 
a service-connected disability, what has been done with the 
claim to date, what evidence and information are of record, 
and what specifically the VA would do to help him 
substantiate the claim.  Further, through the Statement of 
the Case (SOC) and Supplemental SOC, the veteran was notified 
of what evidence and information are required to establish 
entitlement to the claimed benefits and what evidence and 
information were considered in evaluating the claim.  
Moreover, the Board notes that the Supplemental SOC set forth 
VA regulations (38 C.F.R. § 3.159) pertaining to the duty to 
assist.  Thus, the Board finds that duty-to-notify 
obligations under VCAA and controlling precedent, including 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), have been 
met.

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  It is noted that the RO has 
obtained and associated with the claims folder evidence 
identified as relevant to the claim, including private 
medical facility records.  The veteran also was provided an 
RO hearing and VA compensation and pension (C&P) examinations 
in connection with the claim.  The hearing transcript and C&P 
examination reports are of record.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to 
establish a claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that a decision on the 
merits now would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Laws and Regulations - Sensorineural Hearing Loss 
Evaluation

Generally, VA disability ratings are determined by the 
application of a schedule of ratings based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2003).  Pertinent regulations do not 
require that all cases show all findings specified by the 
rating schedule, but that findings sufficient to identify the 
disease and the resulting disability, as well as coordination 
of the rating with impairment of function, will be expected 
in all cases.  38 C.F.R. § 4.21 (2003).

Where there is a question as to which of two evaluations 
would be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Evaluations of bilateral sensorineural hearing loss range 
from non-compensable (zero percent) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second (Hertz).  See 38 C.F.R. § 4.85 (2003).  
To evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  See 38 C.F.R. § 4.85 and Tables VI, VIA, and VII 
(Diagnostic Code 6100) (2003).  

Further, 38 C.F.R. § 4.85(a) requires that an examination for 
hearing loss be conducted by a state-licensed audiologist, 
and must include both a controlled speech discrimination test 
(Maryland CNC test) and a pure tone audiometry test.  
Examinations must be conducted without the use of hearing 
aids.

In addition, 38 C.F.R. § 4.86 provides an alternative rating 
method which may be used certain defined "exceptional 
patterns of hearing impairment":  

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa [of Section 
4.85], whichever results in the higher 
numeral.  Each ear will be evaluated 
separately.
(b) When the pure tone threshold is 30 
decibels or less at 1000 hertz, and 70 
decibels or more at 2000 hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa [of Section 4.85], whichever results 
in the higher numeral. That numeral will 
then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  
  
The VA also reviews hearing impairment claims for eligibility 
for special monthly compensation under 38 C.F.R. § 3.350 due 
to deafness or deafness in combination with other specified 
disabilities.  See 38 C.F.R. § 4.85(g) (2003).  Deafness for 
the purposes of such consideration means bilateral deafness 
with no air and bone conduction and bilateral hearing loss 
equal or greater than minimum bilateral hearing loss required 
for maximum rating evaluation under the rating criteria.  See 
38 C.F.R. § 3.350(a)(5) (2003).  
  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

As with claims for service connection for an alleged 
disability, the Board reviews the veteran's entire history in 
determining whether a higher evaluation for a service-
connected disability is warranted.  See generally 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, in claims for increased evaluations, current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Accordingly, in such claims, as 
the one here, the Board looks primarily to contemporaneous 
evidence of the extent of the disability claimed. 

Ordinarily, VA's ratings schedule will apply unless there are 
exceptional or unusual factors that render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  In such cases, extraschedular evaluation is 
considered commensurate with average earning capacity 
impairment due solely to service-connected disabilities.  See 
38 C.F.R. § 3.321(b)(1) (2003).  An extraschedular rating is 
warranted where "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.  It has been held 
that the extraschedular rating issue is a component of an 
increased rating claim.  See Bagwell v. Brown, 9 Vet. App. 
157 (1996); see also VAOPGCPREC 6-96.  

III.  Evidence

In August 1970, the Atlanta, Georgia, VA Regional Office 
granted service connection for defective bilateral hearing 
and assigned a zero percent rating therefor, effective on 
June 1, 1970.  Among the veteran's established service-
connected disabilities is tinnitus, which is rated 10 
percent, effective on September 10, 1999.  See August 2000 
rating decision.  In September 1999, the veteran filed a 
claim for an increased (compensable) rating for bilateral 
hearing loss.

The record indicates that the veteran has been tested twice 
for hearing loss in the past five years.  The first was a VA 
C&P examination conducted in October 1999.  The examination 
report provides that the veteran reported greater hearing 
impairment in the left ear.  Particularly troublesome is 
background noise interference with hearing.  He denied post-
service recreational and occupational acoustic trauma.  

In October 1999, the veteran had right ear pure tone decibel 
thresholds of 10, 25, 60, and 65, at the respective 
frequencies of 1000, 2000, 3000, and 4000 Hertz; the average 
decibel threshold for these frequencies was 40.  Speech 
discrimination in the right ear was 98 percent.  He had left 
ear pure tone decibel thresholds of 20, 70, 65, and 70, at 
the respective frequencies of 1000, 2000, 3000, and 4000 
hertz; the average decibel threshold for these frequencies 
was 56.  Speech discrimination in the left ear was 96 
percent.  He was diagnosed with moderately severe high 
frequency hearing loss in the right ear with excellent word 
recognition in a quiet environment.  He has severe high 
frequency hearing loss in the left ear with excellent word 
recognition in a quiet environment.  The examiner stated that 
the hearing loss and tinnitus are both attributable to 
acoustic trauma in service.       

The veteran also had his hearing tested more recently at a 
private facility in early 2003.  The audiology results 
provide that the veteran has mild, moderate, and severe 
hearing loss in the right ear at low, middle, and high 
frequencies, respectively.  With respect to the left ear, he 
has mild low frequency hearing loss and severe middle and 
high frequency hearing loss.  The speech discrimination score 
was 100 percent and 88 percent for right and left ears, 
respectively.  The speech reception thresholds were "30 
dBHL" and "40 dBHL" for right and left ears, respectively.  
A hearing aid evaluation was recommended.    

The veteran submitted several statements in support of his 
claim and testified at a personal hearing at the RO in 
January 2003.  The statements and hearing transcripts 
indicate that the veteran has reported that hearing is 
particularly difficult due to factors such as background 
noises.  In particular, the veteran apparently believes that 
the rating decision was unfair because controlled audiology 
testing for compensation purposes and a mechanical 
application of VA rating criteria purportedly do not account 
for factors such as background noise interference experienced 
on a daily basis.       

IV.  Analysis

As an initial matter, the Board notes that the veteran's last 
VA C&P examination for the hearing loss claim was conducted 
in October 1999.  The Board considered whether another, more 
contemporaneous examination was warranted.  The record, 
including, in particular, the veteran's various statements 
submitted in support of the claim, does not indicate an 
allegation that hearing has worsened since late 1999 so that 
the 1999 results are inaccurate or outdated.  Nor did the 
veteran ask for another examination.  Nor does the medical 
evidence of record after 1999 indicate that the veteran had 
complained to medical professionals specifically about 
worsened hearing or sought hearing aids.  Indeed, the only 
two pieces of medical evidence submitted for this claim are 
the 1999 VA examination report and the January 2003 private 
examination report.  Accordingly, the Board has concluded 
that another C&P examination is not warranted under the facts 
of this case.     

Second, with respect to the veteran's various personal 
statements submitted in support of the claim and RO hearing 
testimony (summarized above), while the Board acknowledges 
the veteran's apparent belief that mechanical application of 
rating criteria is unfair and/or incomplete, the Board must 
apply mandates of controlling law.  As noted above, 
consistent with Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992), hearing impairment evaluation is derived solely by a 
mechanical application of audiology test results to the 
rating schedule. 

In light of Lendenmann, in this claim, the Board must apply 
the audiology results from the October 1999 VA examination to 
the relevant criteria in 38 C.F.R. Part 4.  In this 
connection, the Board notes that the private audiology 
examination report does not provide specific pure tone 
threshold results for each ear at the frequencies of 1000, 
2000, 3000, and 4000 Hertz, with an average pure tone 
threshold result for each ear.  Rather, it provides one 
result for each ear for "speech reception threshold," and 
it is unclear whether the results indicate an average at the 
frequencies designated in 38 C.F.R. § 4.85, as is required by 
VA regulations.  Moreover, it is not specified as to whether 
the "speech discrimination score" percentages noted in the 
private audiology report specifically refer to controlled 
speech discrimination test (Maryland CNC test) results, also 
required under VA regulations.  Accordingly, the Board must 
rely upon October 1999 VA examination results in this claim.     

In October 1999, the veteran's right ear pure tone decibel 
threshold average was 40, and his speech discrimination score 
was 98 percent.  His left ear pure tone decibel threshold 
average was 56; speech discrimination was 96 percent.  These 
results correspond to Level I hearing bilaterally under Table 
VI, 38 C.F.R. § 4.85.  Under Table VII, 38 C.F.R. § 4.85, 
with both ears at Level I hearing (that is, there is no 
"poorer" ear), the applicable percentage rating is zero.         
 
Accordingly, the Board also has considered whether 
"exceptional patterns of hearing impairment" are indicated 
in this case.  Consideration under 38 C.F.R. § 4.86(a) is not 
warranted because the October 1999 results do not show pure 
tone thresholds of 55 decibels or higher at each of the 
frequencies of 1000, 2000, 3000, and 4000, with each ear 
evaluated separately.  

However, consideration under 38 C.F.R. § 4.86(b) is warranted 
for the left ear only because the pure tone threshold is 20 
decibels (of 30 decibels or less required) at 1000 Hertz, and 
70 decibels at 2000 Hertz, as is required.  Accordingly, 
either Table VI or Table VIa may be applied for the left ear, 
whichever is more favorable to the veteran.  Under Table VI, 
as discussed earlier, the veteran has Level I hearing in the 
left ear.  Under Table VIa, which applies only the pure tone 
average and not the speech discrimination score, a pure tone 
average of 56 for the left ear corresponds to IV hearing.  
Level IV being more favorable than Level I, Level IV is 
elevated to Level V under 38 C.F.R. § 4.86(b).  A Level V 
hearing in the left ear (now the poorer ear) and Level I 
hearing in the right ear (better ear) are still assigned a 
zero evaluation under Table VII.  

Eligibility for special monthly compensation in accordance 
with 38 C.F.R. §§ 3.350 and 4.85(g) is not met, as the 
veteran is not deaf bilaterally as defined under the 
regulations.

Finally, the Board considered whether an extraschedular 
evaluation is warranted here.  It is neither contended nor 
shown, however, that the veteran's hearing loss disability, 
alone, produces marked interference with his employment or 
frequent hospitalization.  See 38 C.F.R. § 3.321(b).  While 
the evidence indicates that hearing loss interferes with some 
of the veteran's daily functioning, the evidence does not 
support a finding that this disability picture in this case 
is so exceptional or unusual so as to warrant extraschedular 
consideration.    

In light of all of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased (compensable) rating for bilateral hearing loss.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased (compensable) evaluation for service-connected 
bilateral sensorineural hearing loss is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



